DISMISS; and Opinion Filed March 5, 2013.




                                       S  In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-12-01589-CV

                GETHOTDEAL, INC. D/B/A FLORIDA CARS, Appellant
                                     V.
                       MICHAEL FISCHMAN, Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-03690-2012

                           MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Lewis

      The Court has before it appellant’s motion to dismiss. See TEX. R. APP. P. 42.1(a). We

GRANT the motion and DISMISS the appeal.


                                                                 PER CURIAM

121589F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

GETHOTDEAL, INC. D/B/A FLORIDA                        On Appeal from the 416th Judicial District
CARS, Appellant                                       Court, Collin County, Texas
                                                      Trial Court Cause No. 416-03690-2012.
No. 05-12-01589-CV         V.                         Opinion delivered per curiam before Justice
                                                      Lang-Miers, Chief Justice Wright and
MICHAEL FISCHMAN, Appellee                            Justice Lewis.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee MICHAEL FISCHMAN recover his costs of this appeal
from appellant GETHOTDEAL, INC. D/B/A FLORIDA CARS.


Judgment entered this 5th day of March, 2013.




                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE




                                                –2–